 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB P
12                      Plaintiff,
13           v.                                       ORDER
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18          The matter of payment of the special master has been referred to this court by the district
19   court. The court has reviewed the bill for services provided by the Special Master in the above-
20   captioned case through the month of December 2019.
21                 Good cause appearing, IT IS HEREBY ORDERED that:
22                 1. The Clerk of the Court is directed to pay to
23                         Pannone Lopes Devereaux & O’Gara LLC
                           Attn: Matthew A. Lopes, Jr., Esq., Special Master
24                         Northwoods Office Park, Suite 215N
                           1301 Atwood Avenue
25                         Johnston, RI 02919
26
27   the amount of $657,943.11 as payment of the statement attached to this order; and
28
                                                      1
 1                 2. A copy of this order shall be served on the financial department of this court

 2   Dated: February 5, 2020
 3

 4

 5

 6

 7

 8
     /cole19.dec
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
 1   RALPH COLEMAN, et al.,                          :
         Plaintiffs,                                 :
 2                                                   :        No. Civ. S-90-0520 LKK JFM P
             v.                                      :
 3                                                   :
     EDMUND G. BROWN, JR., et al.                    :
 4       Defendants.

 5   The Special Master hereby submits his latest statement for fees and disbursements, including those
     accrued through December 31, 2019.
 6
     Matthew A. Lopes, Jr., Special Master
 7                 Services                          $40,660.00
                   Disbursements                     $21,156.38
 8
                             Total amount due                        $61,816.38
 9

10   Mohamedu F. Jones, J.D., Deputy Special Master
                   Services                       $48,770.00
11                 Disbursements                  $     0.00

12                           Total amount due                        $48,770.00

13   Kerry F. Walsh, J.D.
                    Services                         $39,356.00
14                  Disbursements                    $     0.00

15                           Total amount due                        $39,356.00

16   Kristina M. Hector, J.D.
                    Services                         $39,104.00
17                  Disbursements                    $     0.00
18                           Total amount due                        $39,104.00
19
     Steven W. Raffa, J.D.
20                  Services                         $35,790.50
                    Disbursements                    $     0.00
21
                             Total amount due                        $35,790.50
22

23   Regina M. Costa, MSW., J.D.
                    Services                         $45,165.50
24                  Disbursements                    $     0.00

25                           Total amount due                        $45,165.50

26
27

28
                                                          3
 1   LaTri-c-ea McClendon-Hunt
                   Services                     $26,398.00
 2                 Disbursements                $     0.00

 3                           Total amount due                $26,398.00
 4   Angelyne E. Cooper
                   Services                     $34,869.50
 5                 Disbursement                 $     0.00
 6
                             Total amount due                $34,869.50
 7
     Rachel Gribbin
 8                    Services                  $15,428.00
                      Disbursement              $     0.00
 9
                             Total amount due                $15,428.00
10
     Lana L. Lopez
11                    Services                  $33,440.00
                      Disbursement              $     0.00
12
                             Total amount due                $33,440.00
13
     Kerry C. Hughes, M.D.
14                 Services                     $24,314.00
                   Disbursements                $ 3,086.59
15

16                           Total amount due                $27,400.59

17   Jeffrey L. Metzner, M.D.
                     Services                   $23,110.00
18                   Disbursements              $ 2,664.73

19                           Total amount due                $25,774.73

20   Mary Perrien, Ph.D.
                    Services                    $19,898.00
21                  Disbursements               $ 1,735.38

22                           Total amount due                $21,633.38
23   Patricia M. Williams, J.D.
                     Services                   $30,382.00
24                   Disbursements              $ 2,984.90
25
                             Total amount due                $33,366.90
26
27

28
                                                    4
 1   Henry A. Dlugacz, MSW, J.D.
                   Services                   $ 9,600.00
 2                 Disbursements              $     0.00

 3                         Total amount due                  $9,600.00
 4   Lindsay M. Hayes
                   Services                   $12,147.00
 5                 Disbursements              $ 1,599.82
 6
                           Total amount due                  $13,746.82
 7
     Timothy A. Rougeux
 8                 Services                   $32,712.00
                   Disbursements              $     0.00
 9
                           Total amount due                  $32,712.00
10
     Cynthia A. Radavsky, M. Ed.
11                  Services                  $11,491.50
                    Disbursements             $     0.00
12
                           Total amount due                  $11,491.50
13
     Roderick Q. Hickman
14                  Services                  $11,679.50
                    Disbursements             $     0.00
15

16                         Total amount due                  $11,679.50

17   Maria Masotta, Psy.D.
                    Services                  $23,616.00
18                  Disbursements             $ 3,219.49

19                         Total amount due                  $26,835.49

20   Karen Rea PHN, MSN, FNP
                  Services                    $28,030.76
21                Disbursements               $     0.00

22                         Total amount due                  $28,030.76
23   EmployStats
                    Services                  $       0.00
24                  Disbursements             $       0.00
25
                           Total amount due                  $     0.00
26
27

28   James F. DeGroot, Ph.D.
                                                  5
 1                   Services                          $12,534.00
                     Disbursements                     $ 2,315.89
 2
                               Total amount due                        $14,849.89
 3
     Brian J. Main, Psy.D.
 4                   Services                          $19,383.00
                     Disbursements                     $ 1,300.67
 5

 6                             Total amount due                        $20,683.67

 7   TOTAL AMOUNT TO BE REIMBURSED                                    $657,943.11

 8
     Receipts for justification of reported expenditures are available upon request.
 9

10   Respectfully submitted,

11   /s/ Matthew A. Lopes, Jr.

12   Matthew A. Lopes, Jr.
     Special Master
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            6
